           Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 1 of 31



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  FAUZIA F. QAMAR,
        Plaintiff,                                        Civil No. 3:18cv1359 (JBA)
        v.
  SHERIDAN HEALTHCARE OF CONNECTICUT, P.C.,
        Defendant.                                        August 6, 2020

        RULING GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Dr. Fauzia Qamar brings claims against her former employer Defendant

Sheridan Healthcare for gender discrimination, retaliation, breach of contract, and

defamation. Defendant moves for summary judgment on all seven counts of Plaintiff’s

complaint. (Def.’s Mot. for Summ. J. [Doc. # 72].) The Court heard oral argument on

Defendant’s motion on June 5, 2020. For the reasons that follow, Defendant’s motion is

granted.

   I. Background

       Defendant Sheridan Healthcare of Connecticut, P.C. (“Sheridan”) “is a multi-specialty

medical group that embeds its employees within hospitals throughout the country, including

at Day Kimball Hospital (‘DKH’) in Putnam, CT, where Sheridan was under contract to

provide a group of anesthesia medical professionals.” (Parties’ L.R. Stmts. [Docs. ## 72-2, 77-

1] ¶ 1.) Plaintiff Dr. Fauzia Qamar began her employment with Sheridan in September 2004

and began working at DKH in October 2004. (Id. ¶ 2.) Plaintiff’s employment with Sheridan

was governed by an Employment Agreement which provided that Sheridan could terminate

her employment “for cause” upon written notice for “(1) negligence, misfeasance or

malfeasance in connection with performing or discharging Employee’s obligations under

this Agreement or (2) commissions of acts that in any way jeopardize or damage the

professional integrity, reputation or relationship of the Company or any of its Affiliates.” (Id.

¶ 3 (quoting Exhibit Y (Employment Agreement) to Defs.’ Mot. for Summ. J. [Doc. # 72-5] at

7).)
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 2 of 31



               A. Plaintiff’s Behavior and DKH

       Defendant asserts that “Plaintiff yelled at her colleagues in front of patients and other

non-departmental employees,” but Plaintiff disputes that description of her behavior. (Id. ¶

6.) When Plaintiff began working at DKH, her supervisor was Dr. Steven Schimmel, the Chief

of Anesthesia. (Id. ¶ 4.) Dr. Schimmel testified that he had at times rated Plaintiff’s “conduct

as it pertains to professionalism” as deficient because she “would frequently argue with

colleagues or other people in front of patients, in front of nondepartmental members, and

get into shouting matches,” which happened “fairly regularly.” (Schimmel Dep. at 16:11-23.)

Deborah Lutner, the Director of Northeast Operations for Sheridan, testified that Dr.

Chervenkov, a colleague of Plaintiff at DKH, had told her that Plaintiff “had gotten angry in

the hallway” and was “complaining to the OR staff and the nurses there” and that Plaintiff

“complained to [Dr. Chervenkov] in an angry manner.” (Ex. N. (Lutner Dep.) to Def.’s Mot. for

Summ. J. [Doc. # 72-5] at 72:11-73:4.) Ms. Lutner also testified that Dr. Chervenkov had

described Plaintiff’s demeanor as “loud, animated, not calm.” (Id.) Dr. Soliman, who was

Plaintiff’s supervisor after Dr. Schimmel, testified that Plaintiff had an “explosive temper”

and that “every time . . . anybody tries to give her any feedback or talk to her about certain

things . . . she really gets very upset.” (Ex. S. (Soliman Dep.) to Def.’s Mot. for Summ. J. [Doc. #

72-5] at 120-122.) He testified that her “explosive temper” included “emotion, emotional,

yelling” at “[w]hoever that she’s mad at,” including when there were other people around.

(Id.) Dr. Soliman testified that this behavior was “frequent” and occurred in various places,

including “[t]he hallways,” “the PACU” (the postanesthesia care unit), and “in pre-op.” (Id.)

       However, Dr. John Graham, the Chief Medical Officer at DKH, testified that he did not

witness any problems with Plaintiff’s interpersonal interactions. (Ex. 2 (Graham Dep.) to Pl.’s

Opp. [Doc. # 78-2] at 12-13.) Dr. Chervenkov testified that he never witnessed Plaintiff “being

abusive to anyone who worked at the hospital” but that he would “describe her as being

highly emotional . . . and explosive,” although sometimes she was “emotional without being


                                                 2
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 3 of 31



explosive.” (Ex. 1 (Chervenkov Dep.) to Pl.’s Opp. [Doc. # 78-1] at 23-24.) He testified that he

had “heard her voice being raised” in a way that was “upset” and “emotional” and that “at

moments . . . could be disruptive.” (Id.) Mary Miller, a Certified Registered Nurse Anesthetist

who was formerly a colleague of Plaintiff, testified that she never observed Plaintiff losing

her temper in the workplace and would not say that she has a bad or explosive temper. (Ex.

8 (Miller Dep.) to Pl.’s Opp. [Doc. # 78-8] at 15.) Similarly, Dr. Mardani, another former

colleague of Plaintiff, testified that he had a “very good relationship” with Plaintiff and never

had any problems in the workplace with Plaintiff. (Ex. 7 (Mardani Dep.) to Pl.’s Opp. [Doc. #

78-8] at 14.) Ms. Lutner testified that Dr. Soliman was the only person at DKH who “reported

to” her that Plaintiff had “lost her temper at work.” (Ex. 6 (Lutner Dep.) to Pl.’s Opp. [Doc. #

78-6] at 70.) Ms. Lutner also testified that she would not describe Plaintiff as having an

“explosive temper” based on Ms. Lutner’s “definition of ‘explosive,’” because Ms. Lutner

viewed explosive as indicating “also scary,” and she did not “think Dr. Qamar was ever scary.”

(Id. at 172.)

       Dr. Schimmel testified that his method of discipline for Dr. Qamar was to “have a

conversation with her about the unacceptability of her behavior.” (Ex. A (Schimmel Dep.) to

Defs.’ Mot. for Summ. J. [Doc. # 72-3] at 16-17.) Dr. Schimmel also testified that when he

witnessed Plaintiff’s behavior, he would “break that shouting match up and bring it to

another location.” (Id. at 16.) He did not document or formally report the incidents and

instead responded by “verbally speaking with her and whoever else was” involved. (Id. at

17.) In response, Dr. Schimmel testified that Plaintiff “would typically become very defensive

and, you know, sort of he started it or she started it, that kind of thing, and very -- it was a

rant that I -- that I witnessed and -- and just had to stop the rant.” (Id.) After those

conversations, Plaintiff’s “behavior would improve briefly, and then she would get into

another rant on another occasion.” (Id.) This behavior continued for “[p]retty much” the

entire time Plaintiff was supervised by Dr. Schimmel. (Id.) Although Plaintiff’s “clinical work


                                               3
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 4 of 31



was adequate,” Dr. Schimmel testified that he would have fired Plaintiff if it had been easier

to find a qualified replacement, but he did not because “it’s extraordinarily hard to find

replacements” and there were “very few people who wanted to come work” in their location.

(Id.)

        Plaintiff testified that Dr. Schimmel was “[n]ot a laid back manager,” but said that his

management style “was working,” and that although there “were some issues with the

hospital,” including that “the hospital wanted him to do a little more, . . . all of us . . . were

mostly happy with Dr. Schimmel. And if there was any issue, he always resolved the issue.

He’s always listened and always took care of it.” (Ex. B. (Qamar Dep.) to Defs.’ Mot. for Summ.

J. [Doc. # 72-4] at 98:13-25.)

        Michaela Hubbard, a CRNA and former colleague of Plaintiff at DKH, testified that she

believed that gender discrimination impacted her experience working at DKH because she

“fe[lt] that the male counterparts . . . were all kind of put on this pedestal. They could do no

wrong. If they needed something, they got it, where I asked for very little . . . and I just feel

that every time I brought it up, [I]” was not accommodated in the same manner. (Ex. 4

(Hubbard Dep.) to Pl.’s Opp. [Doc. # 78-4] at 33-35.) Ms. Hubbard testified that she witnessed

treatment of anesthesiologists which she perceived to be unfair, explaining that she

perceived male anesthesiologists to be assigned more favorable post-call assignments than

Plaintiff. (Id. at 35-40.)

                B. Dr. Soliman’s Tenure As Chief

        In January 2015, Dr. Schimmel stepped down as Chief of Anesthesia, and Dr. Ahmed

Soliman became the new Chief at DKH, and thus he replaced Dr. Schimmel as Plaintiff’s

supervisor. (Parties’ L.R. Stmts. ¶ 11.) Around the time Dr. Soliman became Chief, Dr. Graham

testified that there was “a certain unhappiness” with anesthesia services at DKH. (Graham

Dep. at 30-31.) Dr. Soliman’s management style differed from that of Dr. Schimmel. (Parties’

L.R. Stmts. ¶ 13.) Dr. Schimmel described himself as “a compromiser” and testified that he


                                                4
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 5 of 31



and Dr. Soliman had “different styles of leadership.” (Schimmel Dep. at 70.) Dr. Schimmel

testified that “initially,” Dr. Soliman “would just, sort of, give orders, you know: You’re going

to do this. You’re going to do that.” (Id.) Dr. Schimmel’s “observation was that [Dr. Soliman]

was more dogmatic than he had to be or should be,” but “over time he mellowed and became

a better Chief as a result.” (Id.) Dr. Graham testified that “[t]here was more oversight” under

Dr. Soliman than there had been under Dr. Schimmel. (Graham Dep. at 28.) Some Sheridan

staff working at DKH expressed concerns about Dr. Soliman’s management style after he

took over as Chief. (Parties’ L.R. Stmts. ¶ 15.) Plaintiff testified that she “didn’t respect Dr.

Soliman” but “was never disrespectful in [her] discussion with him.” (Qamar Dep. at 151.)

       Dr. Schimmel testified that while he was Chief and while Dr. Soliman was Chief,

Plaintiff “had this idea that she was the hardest-working person in the group and that

somehow everybody was taking advantage of her,” including by “letting somebody go

[home] before she should have gone home.” (Schimmel Dep. at 55.) Dr. Schimmel described

Plaintiff as “paranoid” and said she was “getting more and more focused on . . . the fact that

she thought she was being treated unfairly.” (Id.) He testified that Plaintiff would “take a tally

of who was still working and who wasn’t and what they were doing and, you know, try to

figure out whether she was being screwed,” and then would “challenge me or she would

challenge anybody who was, let’s say, making those decisions on that particular day.” (Id. at

55-56.) Dr. Schimmel also testified that Plaintiff would “become very vocal about it” “if she

thought that somebody had been dismissed before she was dismissed and she thought she

should have been the one to be dismissed before.” (Id. at 56-57.)

               C. March 2016 Investigation

       Dr. Soliman testified that on March 18, 2016, he met with Plaintiff and told her that

he “would like her to perform like every other person in the department, following these

rules and regulations.” (Soliman Dep. at 100.) He set “expectations” for job performance of

“an anesthesiologist at Day Kimball,” and Plaintiff “did not like that.” (Id.) That same day,


                                                5
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 6 of 31



following that meeting, Plaintiff emailed Dr. Roger Brown, Regional Medical Director for

Sheridan, to complain about Dr. Soliman. (Ex. C (Qamar Email to Brown) to Def.’s Mot. for

Summ. J. [Doc. # 72-4].) She wrote that Dr. Soliman had “created a very toxic work

environment,” that “[h]is behavior is highly demeaning and unprofessional,” that he is “not

collegial,” and that he “treats us like slaves or peasants.” (Id.) Plaintiff wrote that Dr. Soliman

“simply does not do his fair share” and “no one trusts him.” (Id.) She wrote that she is “afraid

of clinical errors.” (Id.) Plaintiff wrote that “[w]hen confronted,” Dr. Soliman’s “behavior

becomes retaliating.” (Id.) Plaintiff wrote that during their meeting, Dr. Soliman “accused

[her] of not helping out yesterday,” which was “an absolute lie.” (Id.) She urged Dr. Brown to

give Dr. Soliman “a lie detector test,” because “he will fail 100%.” (Id.) Plaintiff wrote that she

was concerned that “someone like [Dr. Soliman] can come and try to ruin my reputation and

make the department like a first grade classroom.” (Id.) She described Dr. Soliman as “highly

unprofessional and demeaning” and described his behavior as “pure harassment.” (Id.)

       Several days later, representatives of Sheridan including Deborah Lutner and Dr.

Benjamin Guslits traveled to DKH to investigate Plaintiff’s concerns, but Plaintiff alleges that

the investigation “transformed into an investigation against Plaintiff.” (Parties’ L.R. Stmts. ¶

34.) Ms. Lutner and Dr. Guslits met with six DKH employees and three Sheridan employees,

including Plaintiff and Dr. Soliman. (Id. ¶ 35.) During this time, two surgeons submitted

letters to Sheridan which positively described Plaintiff’s work. (Id. ¶ 37.) Dr. Guslits testified

that by submitting those two letters, “Dr. Qamar made her clinical performance part of the

whole investigation of Dr. Soliman,” and during that investigation, certain issues with her

performance were raised, although they “were not really the focus” and “just happened to be

part of a complete investigation.” (Ex. K (Guslits Dep.) to Def.’s Mot. for Summ. J. [Doc. # 72-

4] at 138, 143.) Dr. Guslits testified that as a result of the investigation, with regard to

Plaintiff’s clinical skills, “there were no findings or recommendations that needed to be

followed up on from that at least from my standpoint.” (Id. at 143.)


                                                6
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 7 of 31



        On March 25, 2016, Dr. Guslits emailed others in management at Sheridan to review

the findings of that investigation. He noted a couple reported issues with placing epidurals

and blocks, but “[u]niformly, the surgeons interviewed felt that Dr. Qamar’s clinical skills and

decision-making abilities were good.” (Ex. L (March 2016 Guslits Email) [Doc. # 72-4].) Dr.

Guslits wrote that Plaintiff “felt that she was not required to arrive” at a certain time on some

days, and it “became apparent” that other doctors “covered for Dr. Qamar’s tardiness.” (Id.)

He wrote that “Dr. Qamar felt she was the hardest working physician in the group.” (Id.) His

email continued:

        Dr. Soliman commented that Dr. Qamar is unwilling to work and has an
        explosive temper. We were also told that she is not a team player by Dr.
        Chervenkov. She refuses to carry the anesthesiologist phone and therefore,
        frequently cannot be contacted. Dr. Qamar will frequently refuse to work on
        days post-call, and when she is working, requests routine breaks. . . . In further
        review, it was noted that Dr. Qamar would constantly question the
        anesthesiologist-in-charge’s decisions about running the board. . . . She
        interpreted changes in assignments by the anesthesiologist in charge, and
        particularly by Dr. Ahmed [Soliman], as retaliatory. . . . One surgeon made an
        interesting, though unsubstantiated observation. He thought that much of the
        difficulty that Dr. Ahmed [Soliman] and Dr. Qamar were facing was cultural,
        relating to their heritages and perceived male/female roles in their respective
        societies. Finally, it was noted, and confirmed by the knowledge possessed by
        all of those interviewed, that Dr. Qamar has not respected the chain of
        command within Sheridan. Rather than discussing her issues with Dr. Ahmed
        [Soliman], Dr. Brown or Ms. Parsons [Deborah Lutner], she has taken her
        concerns to the surgeons and nurses of [DKH]. Remarkably, Dr. Qamar also
        had her brother, a cardiologist in Florida, contact Dr. Ahmed [Soliman] on her
        behalf. This included multiple text messages and phone calls to Dr. Ahmed
        [Soliman] and included one text message describing her temperament.

(Id.)

        His email described their “[a]ssessment” of Plaintiff:

        Dr. Qamar[] is not respectful of Dr. Ahmed [Soliman] as department chair or
        as the anesthesiologist-in-charge. Her ability to function as part of a team of
        clinicians is lacking and her concept of professionalism is flawed. Dr. Qamar’s
        clinical skills are adequate and after addressing complaints, her clinical
        performance has been good.



                                                7
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 8 of 31



(Id.) Dr. Guslits also wrote that Dr. Soliman “needs to improve his communication skills with

the physicians” and that he struggles with “[d]elegation of clinical responsibilities.” (Id.)

       In the “Recommendations” section, Dr. Guslits wrote that “Dr. Qamar was provided

with a list of expectations regarding her professional behavior” which were “reviewed with

her in detail,” and she “was informed that these were minimum expectations for her” and

that her compliance would be reviewed in six to eight weeks. (Id.) They also “discussed with

Dr. Qamar that she was a Sheridan employee and that issues regarding employment should

be brought up through the chain of command within the company,” and “[t]here is no reason

to discuss employment concerns with surgeons or nurses at the hospital.” (Id.) He also wrote

that Dr. Soliman “needs to have one-on-one mentoring on a regular and frequent basis” and

“needs to be able to observe his behavior and mannerisms objectively and receive counseling

in how best to approach issues, both clinical and administrative, in the department.” (Id.) Dr.

Guslits committed to return in May 2016 to check in with Plaintiff, which he did. (Id. ¶ 49.)

Plaintiff testified that she had no recollection of the substance of that meeting. (Qamar Dep.

at 195, 197-98.)

       Following the investigation and recommendations, Plaintiff’s professionalism

improved, and in October 2016, Dr. Soliman “marked Plaintiff as meeting expectations in all

but one category” on a performance review. (Parties’ L.R. Stmts. ¶¶ 55-56.)

              D. Plaintiff’s Termination

       More than one year later on December 4, 2017, Dr. Soliman circulated a performance

review for Plaintiff. (Id. ¶ 58.) That review gave Plaintiff a score of “1,” the lowest possible

score which indicates “below expectations,” in all “Professional Behavior” skills. (Ex. J (2017

Review and PIP) to Def.’s Mot. for Summ. J. [Doc. # 72-4].) All other skills were rated as

“meets expectations,” except “Medication Handling,” which was also rated as “below

expectations.” (Id.) Along with that review, Dr. Guslits decided to place Plaintiff on a

Performance Improvement Plan (“PIP”). (Id. ¶ 59.) The PIP listed Plaintiff’s “Opportunities


                                               8
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 9 of 31



for Development” as “1) Arguing and controlling your temper . . . 2) Delegating other

providers to do your assignments . . . 3) Clock watcher . . . 4) Unaccepting feedback,

constructive criticism and being on the defense right from the start with increasing temper

and tone of the conversation . . . 5) Complaining to all personnel at the hospital . . . 6)

Regarding clinical aspects, OB skills continue to be a point of complaint . . . .” (2017 Review

and PIP.) The PIP outlined expectations to remedy that behavior. (Id.)

       On December 7, Dr. Soliman met with Plaintiff and Juanita Brown, Practice Manager

for Sheridan, to discuss the PIP. Dr. Soliman testified that Plaintiff was “very emotional” at

that meeting, including that she was “[u]pset” and speaking with a “high voice.” (Soliman

Dep. at 251-52.) Dr. Soliman testified that Ms. Brown said to Plaintiff that she could “see what

Dr. Soliman was talking about your professionalism” as a result of Plaintiff’s behavior during

that meeting. (Id.) Dr. Soliman also testified that Plaintiff acted with “aggressiveness” and

was “unprofessional,” “yelling,” and “[b]eing aggressive” during that meeting. (Id. at 252.) He

testified that she was “[n]ot accepting what” they were asking her to do, including by saying

“I am not doing this. I am not the one that – I am very professional.” (Id.) Although Plaintiff

was “very upset,” she signed the PIP during that meeting. (Id. at 253.)

       Plaintiff asserts that she was fully compliant with the terms of her PIP as of December

22, 2017, the date of her last PIP check-in meeting with Dr. Soliman. (Pl.’s Add’l L.R. Stmt.

[Doc. # 77-1] ¶ 6.)

       On December 30, 2017, Plaintiff sent a series of text messages to colleagues. (Parties’

L.R. Stmts. ¶ 63.) She wrote that “after all the mental torture and professional abuse that I

have suffered at the hands of Dr Soliman and Sheridan[’]s inability to provide any me

protection from this indecent evil being , the so called chief I am going to retain a lawyer

ASAP next week and sue Dr Soliman and Sherid[a]n . I will keep you all informed.” (Ex. M

(12/30/17 4:47 p.m. Message) to Def.’s Mot. for Summ. J. [Doc. # 72-5].) In a separate

message thread, she wrote:


                                               9
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 10 of 31



       If I am writing this text it means something . I worked today in the OR . A simple
       easy day but I was terrified of Soliman . He was after me like a bloodhound . I
       was protecting myself everything …. I know what he did … 5 am I am
       compelled to tell you that tell him to back off until I leave and I am going to
       leave by all means to protect myself …… I am telling you that as much as I have
       to leave I want you people to stay and enjoy this place . So you have tell him to
       leave me alone !! If this does not happen I will have to go to the CEO of the
       hospital . You know Sheridan has failed to protect me before . If this happens
       it will not be good we will all be leaving together . Please do not show this text
       to Dr Soliman .

(Ex. P (12/30/17 5:29 a.m. Message) to Def.’s Mot. for Summ. J. [Doc. # 72-5].) Dr. Soliman

was not among the recipients of those messages, but he received copies and forwarded them

by email to Dr. Guslits, Deborah Lutner, Juanita Brown, and Roger Brown. (Parties’ L.R. Stmts.

¶ 68; Ex. O (12/30/17 Soliman Email) to Def.’s Mot. for Summ. J. [Doc. # 72-5].)

       On December 31, 2017, Plaintiff sent a text message to Dr. Graham which read:

       Dear Dr Graham , I spoke to you about all the harassment going on by [Dr.]
       Soli[man] . Friday he tempered with my drugs . After he came between me and
       my pt safety in quest of him framing me I was left with no option . though I
       wanted to leave quietly , I had to write to Sherid[a]n to come and talk to me
       and I want them to set some limits on him until I am here . I will be getting a
       personal lock box which has been my biggest concern since this trouble . One
       of my colleagues suggested . I am also retaining a lawyer for my safety and to
       know my rights under these circumstances . A very Happy New Year to you
       and your family.

(Ex. AA (12/31/17 Message to Graham) to Def.’s Mot for Summ. J. [Doc. # 72-5].) Plaintiff

made similar accusations regarding drug “temper[ing]” to Juanita Brown:

       Dear JUANITA . I am really sorry to give this message to you but it has become
       critically important after yesterday . Dr Soliman tempered with my drugs in
       Rm 2 yesterday . I am threatened by him . He has no right to touch my drugs
       !!! Though I have decided to leave my job by all means and I have informed my
       friends at [DKH] also that Dec 2018 is my last month . . . I cannot watch my
       back 24 hr at this place ! I was taking all the precautions to stay away from this
       dangerous person . He is after me like a bloodhound hound . I am really
       threatened by him . He has NO right to touch my drugs after what he has done
       to me . I want to see see you as soon as possible so that you can set parameters
       on him until I am here . he has been trying to be nice since that day at face but
       I will not trust him in a million years . Sheridan did nothing to protect me
       earlier . that is why I did not want to say anything and leave quietly after

                                              10
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 11 of 31



       finding a new job . But it seems he is still not at peace and is still after me like
       a bloodhound .

(Ex. CC (12/30/17 Message to Brown) to Def.’s Mot. for Summ. J. [Doc. # 72-5].)

       On January 1, 2018, Plaintiff sent another text message to Dr. Graham which read:

       Dear John after all the suffering I have set myself free . Yesterday I discussed
       the situation with kids also . My daughter was home for a few days and my
       mental and physical condition was miserable . I was not able to sleep … Finally
       I am starting a new life today …. I donot care if Sheridan fires me tomorrow ! I
       am ready for it . I told them I will leave as soon I find a new job Or if Sheridan
       is unable to control Soli before I have a job . I know I have to leave for my
       professional Safety . . . . I am NO longer requesting confidentiality . You can tell
       anyone I have spoken to you about my concerns or unfair treatment . I donot
       want to live in fear . I will be making appointments and ta[l]king to you until I
       leave or get fired . I donot care if Soli o[r] his friends see me talking to you .
       Thankyou so much for all of your support .

(Ex. W (1/1/18 Message to Graham) to Def.’s Mot. for Summ. J. [Doc. # 72-5].)

       Dr. Guslits testified that typically, an employee is given the full length of the duration

of their PIP to improve their performance, barring any particularly egregious conduct.

(Gustlits Dep. at 110.) He described Plaintiff’s sending of these text messages as “extremely

egregious” conduct during the pendency of her PIP because she “was creating an unsafe

practice environment for the physicians and nurse anesthetists at that facility by her

undermining of the chief.” (Id.) He described those messages as “specifically perform[ing]

the behavior” that was “specifically outlin[ed]” in her PIP. (Id. at 111.)

       Thus, on that day, Dr. Guslits determined that Plaintiff’s employment should be

terminated. (Parties’ L.R. Stmts. ¶ 70.) On January 1, 2018, Dr. Guslits contacted Plaintiff and

instructed her not to report to work the following day, and on January 2, he told her not to

report to work until further notice. (Id. ¶ 71.)

       On January 5, Plaintiff spoke with Tony Ames, Sheridan’s Human Resources Manager,

and Anthony Katz, Sheridan’s Director of Human Resources. (Id. ¶ 74.) On that call, Plaintiff

focused primarily on “the overarching [idea] that Dr. Soliman is a bad guy, that he harasses

and treats [her] poorly,” including going “through a lot of the history – the 2016 history” and
                                               11
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 12 of 31



on “the patient safety issue of his tampering with her drugs on the tray.” (Ex. U (Katz Dep.)

to Def.’s Mot. for Summ. J. [Doc. # 72-5] at 183-84.) During that call, Plaintiff claimed that Dr.

Soliman “was a chauvinist, sexist, and engaged in sexual harassment.” (Id. at 189-90.)

       Sheridan’s Human Resources department then conducted an investigation of

Plaintiff’s claims of gender-based discrimination, including speaking with Plaintiff, Dr.

Soliman, two CRNAs at DKH, and the Practice Manager, Juanita Brown. (Parties’ L.R. Stmts.

¶¶ 75-76.) Following that investigation, Sheridan determined that Plaintiff’s complaints of

discrimination and retaliation were unsubstantiated. (Id. ¶ 77.) Ms. Lutner testified that she

also spoke to Dr. Soliman about the medication tampering allegation, which he vehemently

denied. (Id. ¶ 78.) Following the investigation, Dr. Guslits did not change his mind about his

decision to terminate Plaintiff’s employment, and thus he made her termination effective as

of January 23, 2018. (Id. ¶ 79.) Dr. Soliman did not participate in the decision to terminate

Plaintiff’s employment, (id. ¶ 80), and he testified that “as a self-interest” he “wanted her to

stay with us, but to perform on the level that we wanted her to perform at” because “it’s very

difficult to hire anesthesiologists in that area,” (Soliman Dep. at 72.)

       In January 2018, Plaintiff turned down a job offer from New York Presbyterian

Hospital, although she asserts that she did not meet the credentialing criteria for board

certification for the offered position at that time. (Id. ¶ 81.) In March 2018, Plaintiff turned

down a job offer from UMass. (Id. ¶ 82.) In October 2018, Plaintiff accepted a job offer with

Anesthesia Associates of Willimantic. (Id. ¶ 83.)

               E. Plaintiff’s Complaint

       Count One of Plaintiff’s Second Amended Complaint brings a claim of gender

discrimination in violation of Title VII, 42 U.S.C. § 2000e-2. (Second Am. Compl. [Doc. # 28].)

Count Two brings a claim of gender discrimination in violation of the Connecticut Fair

Employment Practices Act (“CFEPA”), Conn. Gen. Stat. § 46a-60(a)(1). Count Three brings a

claim of retaliation in violation of Title VII, 42 U.S.C. § 2000e-3. Count Four brings a claim of


                                               12
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 13 of 31



retaliation in violation of the CFEPA, Conn. Gen. Stat. § 46a-60(a)(4). Count Five brings a

claim of free speech violation, in violation of Conn. Gen. Stat. § 31-51q. Count Six brings a

claim of breach of contract. Count Seven brings a claim of defamation.

   II. Discussion

           A. Legal Standard

       Summary judgment is appropriate where, “resolv[ing] all ambiguities and draw[ing]

all permissible factual inferences in favor of the party against whom summary judgment is

sought,” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008), “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law,” Fed. R. Civ. P. 56(a). “A dispute regarding a material fact is genuine if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Williams v. Utica Coll. of Syracuse Univ., 453 F.3d 112, 116 (2d Cir. 2006) (quotation marks

omitted). “The substantive law governing the case will identify those facts that are material,

and ‘[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.’” Bouboulis v. Transp. Workers

Union of Am., 442 F.3d 55, 59 (2d Cir. 2006) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). When considering a motion for summary judgment, the Court may

consider depositions, documents, affidavits, interrogatory answers, and other exhibits in the

record. Fed. R. Civ. P. 56(c).

       “The moving party bears the initial burden of showing why it is entitled to summary

judgment.” Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)). “Where, as here, the nonmovant bears the burden of proof

at trial, the movant may show prima facie entitlement to summary judgment in one of two

ways: (1) the movant may point to evidence that negates its opponent’s claims or (2) the

movant may identify those portions of its opponent’s evidence that demonstrate the absence

of a genuine issue of material fact, a tactic that requires identifying evidentiary insufficiency


                                               13
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 14 of 31



and not simply denying the opponent’s pleadings.” Id. at 272–73 (citing Celotex, 477 U.S. at

323). “If the movant makes this showing in either manner, the burden shifts to the

nonmovant to point to record evidence creating a genuine issue of material fact.” Id. (citing

Fed. R. Civ. P. 56(e); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986)). “Like the movant, the nonmovant cannot rest on allegations in the pleadings and

must point to specific evidence in the record to carry its burden on summary judgment.” Id.

(citing Celotex, 477 U.S. at 324; Matsushita, 475 U.S. at 586).

           B. Gender-Based Discrimination (Counts One and Two)

       The Court will jointly analyze Plaintiff’s gender discrimination claims under Title VII

(Count One) and the CFEPA (Count Two) because they are governed by identical legal

standards. See Kaytor v. Elect. Boat Corp., 609 F.3d 537, 556 (2d Cir. 2010). Claims arising

under both statutes are analyzed under the McDonnell-Douglas three-part burden shifting

framework. See Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014); Craine v. Trinity

Coll., 259 Conn. 625, 637 (2002).

       Under that burden-shifting framework, a plaintiff must show facts to establish a

prima facie case of discrimination: (1) that she was a member of a protected class; (2) that

she was qualified for her position; (3) that she suffered an adverse employment action; and

(4) that the circumstances of the adverse action give rise to an inference of discrimination.

See, e.g., Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015). If the plaintiff

states a prima facie case of discrimination, the burden shifts to the defendant to articulate a

legitimate, non-discriminatory reason for the adverse employment action. Walsh, 828 F.3d

at 75. Finally, if the defendant articulates a legitimate, non-discriminatory reason for the

adverse action taken, then the burden shift backs to the plaintiff to prove that the defendant’s

asserted reason is actually a pretext for discrimination. See id. at 83.

       In opposing Defendant’s Motion for Summary Judgment, Plaintiff did not identify the

specific adverse employment action(s) she asserts were motivated by discrimination. But at


                                                14
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 15 of 31



oral argument, Plaintiff focused on two separate decisions by Defendant. First, Plaintiff

argues that the assignment of supervisory tasks—specifically, “running the board”—was

discriminatory. Second, Plaintiff argues that the decision to terminate her employment was

discriminatory. The Court will address each employment action in turn.

                      i.     Running the Board

       Running the board “is the role of the anesthesiologist in charge of assigning cases for

the day.” (Pl.’s Opp. to Def.’s Mot. for Summ. J. [Doc. # 79] at 3.) Plaintiff alleges that

“[t]hroughout Dr. Soliman’s tenure as Chief, he delegated duties unequally based on sex” in

that she was “the only female anesthesiologist” and “was also the only anesthesiologist not

permitted to ‘run the board.’” (Id.) Defendant argues that it is entitled to summary judgment

on this allegation of gender discrimination because any decision not to assign Plaintiff to run

the board was not an “adverse employment action.” Thus, Defendant argues, Plaintiff cannot

state a prima facie case of discrimination as to running the board.

       An adverse employment action occurs where an employee “endures a materially

adverse change in the terms and conditions of employment.” Kassner v. 2nd Avenue

Delicatessen Inc., 496 F.3d 229, 238 (2d Cir. 2007). “To be materially adverse, a change in

working conditions must be more disruptive than a mere inconvenience or an alteration of

job responsibilities.” Id. “A change that is materially adverse could consist of, inter alia, a

demotion evidenced by a decrease in wage or salary, a less distinguished title, a material loss

of benefits, significantly diminished material responsibilities, or other indices unique to a

particular situation.” Id. (internal quotation and alteration omitted).

       The denial of “professional development opportunities . . . ‘may constitute an adverse

employment action, but only where an employee can show material harm from the denial,

such as a failure to promote or a loss of career advancement opportunities.’” Zoulas v. New

York City Dep’t of Educ., 400 F. Supp. 3d 25, 55 (S.D.N.Y. 2019) (quoting Trachtenberg v. Dept.

of Ed. of City of New York, 937 F. Supp. 2d 460, 468 (S.D.N.Y 2013)).


                                              15
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 16 of 31



        Plaintiff’s Complaint alleges that running the board entailed “supervisory

opportunities, prestige, and promotional opportunity.” (Second Am. Compl. ¶ 33.) But she

makes no arguments and identifies no evidence in the record to suggest that running the

board provided promotional opportunity or otherwise advanced the careers of those who

were permitted to run the board. Moreover, Plaintiff makes no argument as to why or how

the alleged loss of “prestige” related to running the board might constitute significantly

diminished material responsibilities or otherwise produced material harm. (See generally

Pl.’s Opp.; Pl.’s L.R. Stmt.)

        In the absence of any evidence which might permit an inference that a denial of the

opportunity to run the board caused Plaintiff to lose career advancement opportunities,

produced significantly diminished material job responsibilities, or otherwise materially

impacted her employment, no reasonable finder of fact could conclude that Plaintiff suffered

an adverse employment action because she did not run the board. Thus, Defendant is entitled

to summary judgment on Counts One and Two as to Plaintiff’s claims of gender

discrimination in assigning who ran the board.

                        ii.     Termination

        Separately, Plaintiff argues that the termination of her employment was motivated by

gender discrimination.

        Defendant argues that it is entitled to summary judgment on these claims because

“[n]othing about the[] circumstances” of Plaintiff’s termination “gives rise to an inference of

discrimination, and Plaintiff cannot demonstrate that” Defendant’s legitimate, non-

discriminatory reason for terminating her employment was “mere pretext for terminating

her on the basis of her sex.” (Def.’s Mem. Supp. Mot. for Summ. J. [Doc. # 72-1] at 15-16.)

Defendant asserts that it terminated Plaintiff specifically because she “sent a text message to

her colleagues, denigrating her Chief, within weeks of being placed on a PIP regarding her

lack of professionalism.” (Def.’s Mem. at 15.) According to Defendant, “Plaintiff has no


                                              16
         Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 17 of 31



evidence that the decision maker in this case, Dr. Guslits, had any discriminatory bias,”

especially because “Dr. Soliman was not involved in the decision to terminate Plaintiff’s

employment, and it is undisputed that he did not want her employment to be terminated.”

(Id. at 16.)

        Plaintiff’s opposition fails to identify any evidence in the record suggesting that

Defendant’s stated reason for terminating Plaintiff’s employment was pretextual. (See Pl.’s

Opp. at 17-18.) At oral argument, Plaintiff argued that a factfinder could infer pretext from

evidence suggesting that Defendant changed its stated reasons for Plaintiff’s termination,

citing the letter terminating Plaintiff’s employment and a letter sent to Plaintiff’s counsel.

(Compare Ex. X (1/23/18 Termination Letter) to Def.’s Mot. for Summ. J. [Doc. # 72-3]

(terminating Plaintiff’s employment “for cause” “pursuant to section 10(c) of your

Employment Agreement”) with Ex. 46 (1/23/18 Letter to Pl.’s Counsel) to Pl.’s Opp. [Doc. #

78] (“Dr. Qamar failed to demonstrate substantial and sustained improvement of the

performance deficiencies noted in her Performance Improvement Plan.”).)

        But in comparing those letters, the Court disagrees that Defendant provided

inconsistent explanations for its decision to terminate Plaintiff such that its explanation gives

rise to an inference of discrimination. The record evidence makes clear that Defendant

consistently identified Plaintiff’s behavioral issues—specifically, the text messages sent

while she was subject to the Performance Improvement Plan—as the reason for Plaintiff’s

termination. Moreover, just like the Termination Letter, the letter to Plaintiff’s counsel

confirms that Plaintiff was terminated “for cause.” Although the letter to her counsel notes

Plaintiff’s failure to “demonstrate substantial and sustained improvement” under her PIP, it

does not suggest that her termination was for any reason other than “for cause” under her

Employment Agreement. Moreover, the PIP itself notes that if Plaintiff fails to “show

immediate and sustained improvement through the PIP time frame, further action will be

necessary” and could include “termination of your employment . . . in accordance with your


                                               17
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 18 of 31



employment contract.” (2017 Review and PIP.) Thus, the Court sees no inconsistency in

Defendant’s explanation of its decision to terminate Plaintiff’s employment.

       Separately, Plaintiff suggested at oral argument that Defendant’s stated reason for her

termination gives rise to an inference of discrimination because Defendant claims that

Plaintiff failed to show sustained improvement under her PIP, but in fact, Plaintiff did show

sustained improvement throughout the majority of the time period covered by her PIP. The

PIP was dated December 6, 2017, and the Court sees no evidence in the record of any issues

with Plaintiff’s performance under the PIP until her text messages of December 30, 2017.

       Nonetheless, the Court rejects Plaintiff’s suggestion that her satisfactory performance

during that period calls into question Defendant’s conclusion that Plaintiff failed satisfy the

terms of her PIP. The PIP required Plaintiff to, inter alia, “gain control of anger management

issues and communicate with staff and coworkers without losing her temper and use . . .

more professionalism.” (Id.) Plaintiff’s text messages of December 30-31, 2017 and January

1, 2018—well within the PIP’s 30-day period—are undoubtedly contrary to that required

improvement. No reasonable factfinder could infer that simply because Plaintiff was

compliant with the terms of her PIP from December 6 through December 30, Defendant’s

decision to terminate her employment in response to the text messages was pretext for

discrimination.

       Thus, in the absence of any evidence in the record upon which a jury could conclude

that Defendant’s stated reason for Plaintiff’s termination was pretext for discrimination,

Defendant is entitled to summary judgment on Counts One and Two as to Plaintiff’s claims

of gender discrimination in terminating her employment.

           C. Gender-Based Retaliation (Counts Three and Four)

       Title VII makes it unlawful for an employer to discriminate against an employee

“because he [or she] has opposed any practice made an unlawful employment practice by

this subchapter, or because he [or she] has made a charge . . . in an investigation, proceeding,


                                              18
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 19 of 31



or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a). The CFEPA prohibits employment

discrimination against an employee “because such person has opposed any discriminatory

employment practice.” Conn. Gen. Stat. § 46a–60(a)(4). Plaintiff’s Title VII and CFEPA claims

of retaliation are subject to nearly identical legal standards and also follow a variation on the

traditional McDonnell-Douglas burden-shifting framework. See Kaytor, 609 F.3d at 552, 556.

       Plaintiff argues that her termination was in retaliation for her complaints “about

harassment on the basis of sex in text messages in late December 2017 and more explicitly

of sex discrimination in January 2018.” (Pl.’s Opp. at 13.)

       To establish a prima facie case of retaliation, a plaintiff “must show (1) that she

participated in an activity protected by Title VII, (2) that her participation was known to her

employer, (3) that her employer thereafter subjected her to a materially adverse

employment action, and (4) that there was a causal connection between the protected

activity and the adverse employment action.” Kaytor, 609 F.3d at 552. “At the summary

judgment stage, if the plaintiff presents at least a minimal amount of evidence to support the

elements of the claim, the burden of production shifts to the defendant to proffer a legitimate

non-retaliatory reason for the adverse employment action.” Id. at 552-53. “If the employer

produces such evidence, the employee must, in order to avoid summary judgment, point to

evidence sufficient to permit an inference that the employer's proffered non-retaliatory

reason is pretextual.” Id. at 553. A plaintiff must also demonstrate a causal connection

between employer’s retaliation and the adverse employment action.

       The parties’ dispute largely centers on whether Plaintiff can show that she

“participated in an activity protected by Title VII.” “The term ‘protected activity' refers to

action taken to protest or oppose statutorily prohibited discrimination.” Cruz v. Coach Stores,

Inc., 202 F.3d 560, 566 (2d Cir. 2000). Protected activity need not “rise to the level of a formal

complaint in order to receive statutory protection.” Id. But comments which do not complain

of discrimination—in other words, complaints about the workplace which do not implicate


                                               19
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 20 of 31



the protections of Title VII—are not protected. See Ochei v. Coler/Goldwater Memorial Hosp.,

450 F. Supp. 2d 275, 287 (S.D.N.Y. 2006) (plaintiff did not engage in protected activity by

“complaining about observations of her work”). Thus, although “[c]omplaints about conduct

clearly prohibited by the statute need not mention discrimination or use particular

language[,] . . . ambiguous complaints that do not make the employer aware of alleged

discriminatory misconduct do not constitute protected activity.” Int’l Healthcare Exch., Inc. v.

Global Healthcare Exch., LLC, 470 F. Supp. 2d 345, 357 (S.D.N.Y. 2007) (plaintiff, a “female

high-level manager,” did not engage in protected activity by complaining “about having to

perform secretarial work”).

       Defendant argues that Plaintiff’s retaliation claims must fail because she did not

engage in any protected activity prior to its decision to terminate her employment.

Specifically, Defendant argues that Plaintiff “cannot establish she engaged in protected

activity prior to January 5, 2018,” the date of her telephone call with Defendant’s Human

Resources representatives, Tony Ames and Anthony Katz, where she alleged that Dr. Soliman

was a chauvinist and engaged in sexual harassment. Because this call occurred after Dr.

Guslits had already decided to terminate Plaintiff’s employment in response to her text

messages, Defendant argues that Plaintiff’s speech on that call cannot form the basis of a

retaliation claim. (See Def.’s Mem. at 18.)

       Plaintiff responds that the January 5 call is not the first time she engaged in protected

activity. (See Pl.’s Opp. at 12-13.) Specifically, Plaintiff refers to the 2016 investigation

report’s mention of gender roles: “One surgeon made an interesting, though unsubstantiated

observation. He thought that much of the difficulty that Dr. Ahmed [Soliman] and Dr. Qamar

were facing was cultural, relating to their heritages and perceived male/female roles in their

respective societies.” (March 2016 Guslits Email.) Mary Miller, a CRNA at DKH, also testified

that she had raised concerns with Dr. Soliman regarding the quality of assignments

distributed between men and women at DKH. (Miller Dep. at 22.) Then, in her December


                                              20
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 21 of 31



2017 text messages, Plaintiff referred to “harassment going on by” Dr. Soliman, (12/31/17

Message to Graham) and to “the mental torture and professional abuse that I have suffered

at the hands of Dr Soliman,” (12/30/17 4:47 p.m. Message). Thus, according to Plaintiff, “a

reasonable person in [Dr. Guslits’s] position would have recognized that Dr. Qamar’s

complaints of harassment and abuse in [the] December 2017” text messages “related to sex

and to conduct prohibited by the antidiscrimination laws.” (Pl.’s Opp. at 13.) In other words,

Plaintiff argues that because someone else had remarked to Dr. Guslits about their belief that

her issues with Dr. Soliman were gender-based, and then Plaintiff later complained of

“professional abuse” and “harassment” by Dr. Soliman, Plaintiff made protected allegations

regarding gender discrimination prior to the decision to terminate her employment.

       In support of her position that her text messages constitute protected activity when

considered in context, Plaintiff relies only on White v. City of Middletown, 45 F. Supp. 3d 195

(D. Conn. 2014). (See Pl.’s Opp. at 13.) The relevant issue in White was whether the

decisionmaker learned about the protected activity which the plaintiff had clearly engaged

in by filing complaints with the Connecticut Commission on Human Rights and

Opportunities. 45 F. Supp. 3d at 214-15. Specifically, Plaintiff relies on the White court’s

conclusion that it would not have been unreasonable to find that the decisionmaker was

aware of the filing of a CHRO complaint even though he learned about it through the “rumor

mill,” not through any formal channels. Id. at 216 n.8. But Plaintiff’s analogy to White is

unconvincing. The issue here is not whether Dr. Guslits learned that Plaintiff had engaged in

protected activity through remarks by other DKH employees. Rather, the issue is whether

the remarks by other DKH employees transform Plaintiff’s comments—which, taken alone,

do not reference or imply gender-based discrimination—into protected activity.

       The text messages sent by Plaintiff prior to Defendant’s decision to terminate her

employment complain of “harassment,” “mental torture,” and “professional abuse.” But those

messages alone do not suggest that the mistreatment of which Plaintiff complained was


                                              21
           Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 22 of 31



gender-based. Rather, Plaintiff’s messages describe an ongoing professional dispute with Dr.

Soliman. Plaintiff described her abuse as “professional” and described Dr. Soliman as an

“indecent evil being.” (12/30/17 4:47 p.m. Message.) She indicated an intent to “retain a

lawyer . . . and sue Dr Soliman and Sherid[a]n,” but did not suggest that any such suit would

allege discriminatory treatment. (Id.) Moreover, Plaintiff’s messages largely focused on her

suspicion that Dr. Soliman had tampered with drugs intended for one of her patients, and

her claim of “harassment” appears to be linked to that suspicion. 1 Thus, in reviewing the

messages sent by Plaintiff and drawing all reasonable inferences in Plaintiff’s favor, the Court

sees only “ambiguous complaints that do not make the employer aware of alleged

discriminatory misconduct.” Int’l Healthcare Exch., Inc., 470 F. Supp. 2d at 357.

       Thus, Plaintiff’s position that she engaged in protected activity prior to Defendant’s

decision to terminate her employment hinges on her assertion that her ambiguous text

messages are nonetheless protected activity when considered in combination with earlier

comments by third parties who raised gender-based concerns. But Plaintiff has not

identified, and the Court has not otherwise found, any case which would suggest that

otherwise ambiguous comments can be so transformed into protected activity via prior

comments made by other individuals. The ultimate question is whether Plaintiff’s messages

“protest[ed] or oppose[d] statutorily prohibited discrimination,” but Plaintiff’s argument

conflates the requirement “that she participated in an activity protected by Title VII” with

the requirement “that her participation [in protected activity] was known to her employer.”


       1  In particular, Plaintiff’s message to Dr. Graham in which she complained of
“harassment” appears to focus entirely on the drug tampering claim. (See 12/31/17 Message
to Graham (“I spoke to you about all the harassment going on by [Dr.] Soli[man] . Friday he
tempered with my drugs . After he came between me and my pt safety in quest of him framing
me I was left with no option . though I wanted to leave quietly , I had to write to Sherid[a]n
to come and talk to me and I want them to set some limits on him until I am here . I will be
getting a personal lock box which has been my biggest concern since this trouble . One of my
colleagues suggested . I am also retaining a lawyer for my safety and to know my rights under
these circumstances.”).)

                                              22
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 23 of 31



Regardless of whether Dr. Guslits may have suspected that the issues between Dr. Soliman

and Plaintiff were gender-based in light of earlier comments by third parties, the issue is

whether Plaintiff herself “felt she was being discriminated against on the basis of sex” and

put Defendant “on notice” of that feeling. Int’l Healthcare Exch., LLC, 470 F. Supp. 2d at 357.

The Court concludes as a matter of law that Plaintiff did not engage in protected activity by

sending the December 2017 text messages, and thus Plaintiff cannot demonstrate a prima

facie case of retaliation. Defendant is entitled to summary judgment on Counts Three and

Four.

            D. Free Speech (Count Five)

        Conn. Gen. Stat. § 31-51q prohibits employers from “subject[ing] any employee to

discipline or discharge on account of the exercise by such employee of rights guaranteed by

the first amendment to the United States Constitution or section 3, 4 or 14 of article first of

the Constitution of the state, provided such activity does not substantially or materially

interfere with the employee's bona fide job performance or the working relationship

between the employee and the employer.” Plaintiff argues that she was terminated for

exercising free speech rights protected by the Connecticut state constitution. (See Pl.’s Opp.

at 8-10.)

        The free speech protections offered to both public and private employees by the

Connecticut constitution are determined using “a slightly modified form of the [federal]

Pickering/Connick test,” which determines a public employee’s First Amendment right to

free speech in the workplace by balancing the interests of the employee in commenting upon

matters of public concern and the interest of the employer in promoting the efficiency of the

public services it performs through its employees. See Trusz v. UBS Realty Investors, LLC, 319

Conn. 175, 178 (2015). Specifically, “under the [Connecticut] state constitution, employee

speech pursuant to official job duties on certain matters of significant public interest is

protected from employer discipline” in both public and private workplaces under § 31–51q.


                                              23
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 24 of 31



Id. Under this standard, an employee's speech is protected only when that speech “is on a

matter of public concern and implicates an employer's official dishonesty, other serious

wrongdoing, or threats to health and safety.” Id. at 212 (internal quotation omitted). “[I]f an

employee’s job related speech reflects a mere policy difference with the employer, it is not

protected.” Id.

       “[W]hether the subject matter addressed by a particular statement is of public

concern involves a question of law for the court.” Daley, 249 Conn. at 777. But “whether a

particular statement addresses such a matter depends on its content, its form, and the

context in which it is made,” and thus is “necessarily . . . a question of fact.” Id.

       Defendant argues that Plaintiff “cannot establish a prima facie case of retaliation

because her speech . . . was not constitutionally protected” and because that speech “did not

cause any adverse employment action.” (Def.’s Mem. at 22.) Defendant argues that Plaintiff’s

speech does not fall into any of the categories protected under Trusz: official dishonesty,

deliberately unconstitutional acts, other serious wrongdoing, or threats to health and safety.

(Id. at 23-24.) Defendant describes Plaintiff’s speech as a “mere policy difference with Dr.

Soliman on how to run the department of anesthesiology at DKH.” (Id. at 24.) And as to

Plaintiff’s claim that Dr. Soliman tampered with her medication, Defendant argues that

“Plaintiff was unable to identify any potential harm to the patient” and thus was not

discussing “health and safety.” (Id.)

       Plaintiff responds that her “speech regarding tampering with drugs she intended to

administer in an operating room setting raises a matter of public concern under § 31-51q

because her speech related to the topic of patient safety.” (Pl.’s Opp. at 9.) In support of her

position that speech regarding “patient care” is protected under the “health and safety”

prong of the Trusz test, Plaintiff relies on Cobb v. Atria Senior Living, Inc., 2018 WL 587315

(D. Conn. Jan. 29, 2018). The Cobb court denied a motion to dismiss the plaintiff’s § 31-51q

claim based on speech protected by the Connecticut constitution. In that case, the plaintiff


                                                 24
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 25 of 31



was terminated after he provided information to the Department of Health during an

ongoing investigation into the death of an elderly resident at the facility where he worked.

The plaintiff alleged that he was “very concerned” about the accuracy and honesty of

information provided to the Department of Health by his employer, the defendant in that

case, and thus the court concluded that the plaintiff’s “allegations set forth a plausible claim

that his statements to the DOH investigator outside of his workplace interviews were, at least

in part, a comment on Defendants' ‘official dishonesty’ or ‘serious wrongdoing.’” Id. at *9.

Because, in “drawing all reasonable inferences in [the plaintiff’s] favor,” the Cobb court also

found that the plaintiff’s concerns for “‘providing responsible and effective patient care’ in

the wake of a resident’s death suggests that his speech may also have been a comment on

‘threats to health and safety,’” it concluded that the plaintiff had also made sufficient

allegations under that prong of the Trusz test. Plaintiff argues that as in Cobb, her “texts to

colleagues regarding medication tampering by Dr. Soliman constituted protected activity.”

(Pl.’s Opp. at 10.)

       But Plaintiff focuses only on whether her comments touched on the topic of “health

and safety” without addressing the underlying requirement of the Trusz framework. Under

Trusz, speech is protected “only when” it “is on a matter of public concern and implicates . . .

threats to health and safety.” Trusz, 319 Conn. at 212 (emphasis added). Thus, comments on

health and safety are not protected unless they are also on “a matter of public concern” or a

“matter[] of significant public interest.”

       Although Plaintiff’s comments were arguably about health and safety, she makes no

argument to suggest that a single allegation of medication mishandling at one hospital by

one doctor on one occasion would be a matter of “significant public interest.” Plaintiff’s

analogy to Cobb only highlights this failing, as the plaintiff in Cobb had shared his health and

safety concerns in the context of an ongoing government investigation of his employer’s

facility. Although significance of the public interest in the results of a government health


                                              25
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 26 of 31



investigation is clear, the significance of any public interest in Plaintiff’s allegation about the

handling of medication for one patient at DKH is not.

       The Court declines to adopt Plaintiff’s position, which would deem virtually any

comment by a healthcare worker expressing concern about patient care to be a “matter of

significant public interest” under Trusz simply because it touches on the topic of one

individual’s “health and safety.” Plaintiff’s comments were not protected speech, and thus

Defendant is entitled to summary judgment on Count Five.

           E. Breach of Contract (Count Six)

       “The elements of a breach of contract action are the formation of an agreement,

performance by one party, breach of the agreement by the other party and damages.” Hawley

Ave. Assocs., LLC v. Russo, 130 Conn. App. 823, 832 (2011). “[I]n ruling upon a motion for

summary judgment, [courts] construe ambiguous contractual terms in favor of the party

opposing the motion.” Bouzo v. Citibank, N.A., 96 F.3d 51, 59 (2d Cir. 1996). Thus, “in a

contract dispute, summary judgment may be granted only where the language of the contract

is unambiguous.” Id. (internal quotation omitted).

       Defendant argues that it “had cause to terminate Plaintiff’s contract, which

specifically identified ‘negligence’ and ‘commission of acts that in any way jeopardize or

damage the professional integrity, reputation or relationship of the Company or any of its

Affiliates’” as permissible reasons for termination. (Def.’s Mem. at 26.) Defendant cites the

testimony of Dr. Guslits, who indicated that Plaintiff’s messages created an “unsafe practice

environment” because Plaintiff was undermining the leadership of the Chief, whose

leadership the anesthesiologists must follow to ensure quality patient care. (Id. (quoting

Guslits Dep. at 110-111).) Defendant also argues that Plaintiff’s messages “placed the

professional integrity of Dr. Soliman in question, thus potentially damaging Sheridan’s

professional integrity, reputation, and relationship with DKH, in violation of her contract.”

(Id.) Because, according to Defendant, these messages fall within the “for cause” provisions


                                                26
           Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 27 of 31



of Plaintiff’s Employment Agreement, Defendant did not breach that agreement by

terminating her. (Id.)

       Plaintiff argues that terms like “negligence, malfeasance, misfeasance, and the

commission of acts that damage the Company’s reputation” are “ambiguous terms . . . not

defined within the contract.” (Id. at 19.) Thus, she argues, “their meaning is necessarily a

question of fact that cannot be determined on summary judgment.” (Id.) Plaintiff contends

that “Defendant has failed to meet its burden to demonstrate the absence of material factual

issues relating to the meaning of the terms of the contract and as to whether the contract

was breached.” (Id.) 2

       Defendant responds that the absence of a specific definition of the terms at issue

within the contract itself does not render those terms ambiguous. The Court agrees. The

provision of the Employment Agreement under which Defendant terminated Plaintiff’s

employment uses terms with plain, well-established meanings which did not require further

definition within the contract itself. The Court rejects Plaintiff’s suggestion that those terms

are ambiguous simply because they are not “defined within the contract” and “[t]herefore”

their meaning is “necessarily a question of fact.” (Pl.’s Opp. at 19.) See Jemiola Trustee of Edith

R. Jemiola Living Trust v. Hartford Cas. Ins. Co., 335 Conn. 117, 135 (2019) (“We will not read

words to introduce ambiguity when, considering the common, ordinary meaning of those

words as applied to the particular factual context presented, it is apparent that the words

are in no way unclear or uncertain.”).

       Plaintiff argues that even if the terms of her Employment Agreement were

unambiguous, “whether Defendant breached the contract is a question of fact left to a trier



       2 Plaintiff also argues that her Employment Agreement was a “contract of adhesion,”
and thus that any ambiguity in contract terms should be interpreted in her favor. But she
fails to make any argument or point to any evidence in the record suggesting that her
Employment Agreement was in fact a “contract of adhesion” beyond an unexplained
reference to “boilerplate” language. (See Pl.’s Opp. at 18-19.)

                                                27
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 28 of 31



of fact.” (Pl.’s Opp. at 19.) But Plaintiff admits that there “is no dispute that Defendant

terminated Plaintiff’s employment because of statements made by Plaintiff in text messages.”

(Id.)

        Plaintiff argues nonetheless that those messages “asserted harassment and other

serious misconduct by Dr. Soliman” and thus were not properly the basis for her termination.

(Id.) In support of this argument, Plaintiff relies only on the deposition testimony of Mr. Katz.

(Id. (citing Katz Dep. at 161-62).) Mr. Katz testified that if a complaint of harassment is

“protected action,” then it “should not be a reason for termination.” (Katz Dep. at 162.) Thus,

Plaintiff argues, there is a “material factual issue” relating to whether Defendant breached

the Employment Agreement in terminating Plaintiff in response to her December 2017 text

messages. But Plaintiff’s text messages were not protected activity, see supra § II.C, and thus

Mr. Katz’s testimony creates no genuine dispute of material fact regarding whether

Defendant breached the Agreement in terminating Plaintiff in response to the text messages.

        Relying on the unambiguous terms of Plaintiff’s Employment Agreement, and even

drawing all inferences in Plaintiff’s favor, the Court concludes that no reasonable jury could

find that Defendant breached the Employment Agreement in terminating Plaintiff’s

employment for cause. Defendant is entitled to summary judgment on Count Six.

           F. Defamation (Count Seven)

        Plaintiff asserts that “the allegations in the December 2017 PIP document and a

January 2018 statement . . . provided to Defendant’s management that Plaintiff refused to

work, performed minimal work, had an out of control temper, lacked clinical skills, failed to

supervise an anesthetic procedure performed by a CRNA, and being a disruptive physician”

were defamatory. (Pl.’s Opp. at 21.)

        A defamatory statement is one “that tends to harm the reputation of another as to

lower him in the estimation of the community or to deter third persons from associating or

dealing with him.” Cweklinsky v. Mobil Chemical Co., 267 Conn. 210, 217 (2004). “To establish


                                               28
          Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 29 of 31



a prima facie case of defamation, the plaintiff must demonstrate that: (1) the defendant

published a defamatory statement; (2) the defamatory statement identified the plaintiff to a

third person; (3) the defamatory statement was published to a third person; and (4) the

plaintiff's reputation suffered injury as a result of the statement.” Hopkins v. O’Connor, 282

Conn. 821, 838 (2007).

       “To be actionable, the statement in question must convey an objective fact, as

generally, a defendant cannot be held liable for expressing a mere opinion.” Id. The truth of

a statement of fact is generally a question of fact for the jury. See Cweklinsky, 267 Conn. at

228-29.

       But certain defamatory statements are not actionable because they are protected by

privilege. In employment settings, statements made between management regarding an

employee’s performance and employment status are protected by a qualified privilege. See

Torosyan v. Boehringer Ingelheim Pharm., 234 Conn. 1, 29 (1995) (“[C]ommunications

between managers regarding the review of an employee's job performance and the

preparation of documents regarding an employee's termination are protected by a qualified

privilege. Such communications and documents are necessary to effectuate the interests of

the employer in efficiently managing its business.”).

       Where that privilege applies, it can be overcome only by a showing that the privilege

holder “acted with malice in publishing the defamatory material.” Gambardella v. Apple

Health Care, Inc., 291 Conn. 620, 630 (2009). A plaintiff can defeat this privilege by showing

that the speaker acted with either “actual malice,” which requires “actual knowledge of [the

statement’s] falsity or reckless disregard for its truth,” or “malice in fact,” which is “the

publication of a false statement with bad faith or improper motive.” Id. at 633-34.

       Defendant argues that it is entitled to summary judgment because the defamatory

statements alleged by Plaintiff were privileged. Defendant explains that “all of Dr. Soliman’s

statements occurred in the context of evaluating or managing Plaintiff’s performance and


                                             29
        Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 30 of 31



correlating discussions with Sheridan management about the best way to do so,” and that

Plaintiff has not “adduced any evidence to support malice on the part of Dr. Soliman.” (Def.’s

Mem. at 30.)

       Plaintiff concedes that Dr. Soliman’s statements “were made in an intra-corporate

context” but argues that the privilege is nonetheless “not available to Defendant in this case”

at the summary judgment stage because it “is a question of fact” whether Dr. Soliman acted

with malice. (Pl.’s Opp. at 23.) Plaintiff suggests that “[t]here is evidence in the record

demonstrating that Dr. Soliman made false and defamatory statements about Plaintiff with

reckless disregard as to their truth or falsity,” and thus she argues that there is a genuine

dispute of material fact as to whether Dr. Soliman acted with malice. (Id.)

       Specifically, Plaintiff asserts that “Dr. Soliman accused Plaintiff of falsely calling out

sick and conspiring with another employee to do so, despite his having no evidence to

dispute that Plaintiff was sick with a high fever.” (Id. (citing Soliman Dep. at 234).) But the

cited page of Dr. Soliman’s transcript does not indicate that Dr. Soliman “falsely” “accused”

Plaintiff of calling out sick. Instead, Dr. Soliman testified that when Plaintiff called in sick and

people were claiming that she and another employee were colluding, he did not write her up

for being out sick that day and instead simply “asked her” whether she had been sick.

(Soliman Dep. at 234.) Because Plaintiff told him that “she was sick” and “had a high fever,”

Dr. Soliman “didn’t investigate” the claims of collusion. (Id.) The Court disagrees with

Plaintiff’s suggestion that this testimony creates a genuine dispute of fact as to whether Dr.

Soliman made those or any other challenged statements with malice.

       Plaintiff has specifically identified no other evidence which might support an

inference that Dr. Soliman acted with malice, and the Court sees none in the record. Plaintiff

states conclusorily that “[w]hether this qualified privilege is defeated is a question of fact.”

(Pl.’s Opp. at 23.) But absent any record evidence which creates a genuine dispute of fact as




                                                30
Case 3:18-cv-01359-JBA Document 87 Filed 08/06/20 Page 31 of 31
